DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on November 10, 2022 have been considered by the examiner (see attached PTO-1449 form).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,854. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1-20 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Instant Application 17/498,456
Patent No. 11,190,854
Claims 1, 8 and 15
Claims 1, 8 and 15
Claims 2, 9 and 16
Claims 2, 9 and 16
Claims 3, 10 and 17
Claims 3, 10 and 17
Claims 4, 11 and 18
Claims 4, 11 and 18
Claims 5, 12 and 19
Claims 5, 12 and 19
Claims 6, 13 and 20
Claims 6, 13 and 20
Claims 7 and 14
Claims 7 and 14


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (U.S. Pub. No. 2002/0099600) in view of Major (U.S. Pub. No. 2019/0342607).


Regarding claims 1, 8 and 15, Merriman et al. discloses a method comprising: 
determining, by a computing system, an expected value for supplemental content, based at least in part on a probability of success of a content-modification operation using the supplemental content and an expected revenue gained from the content-modification operation using the supplemental content, wherein the expected revenue depends on a cost of an underlying content segment available for replacement by the supplemental content (see paragraph 0042 and fig. 3; expected return for the offer is calculated.  If the expected offer is higher than previously rated offers, the offer is marked as the best offer);
selecting, by the computing system, the supplemental content from among a plurality of supplemental content based on the supplemental content having the expected value above a threshold value to perform the content-modification operation that replaces the underlying content segment at a content-presentation device upon occurrence of an upcoming content-modification opportunity; and  (see paragraph 0010, 0018, 0024, 0042 and fig. 3; replacing poorly performing advertisements with those estimated to perform better).
However, Merriman et al. is silent as to sending, by the computing system, the supplemental content to the content-presentation device in advance of an upcoming content-modification opportunity of the content-presentation device.
Major discloses sending, by the computing system, the supplemental content to the content-presentation device in advance of an upcoming content-modification opportunity of the content-presentation device (see paragraph 0065; replacement ads can be stored in advance at the viewer's playback device 120 for immediate replacement as needed).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Merriman et al. with the teachings of Major, the motivation being to enable immediate replacement of advertisement as needed (see Major [0065]).
 

Regarding claims 2, 9 and 16, Merriman et al. and Major discloses everything claimed as applied above (see claims 1, 8 and 15).  Merriman et al. discloses wherein determining the expected value for the supplemental content comprises determining the expected value based on one or more factors including (i) demographic information of an expected audience of the content-presentation device during the upcoming content-modification opportunity (see paragraph 0042), (ii) a television channel expected to be presented by the content-presentation device during the upcoming content-modification opportunity, (iii) a number of available impressions for each supplemental content of the plurality of supplemental content, or (iv) creative separation or versioning rules for each supplemental content of the plurality of supplemental content.

Regarding claims 3, 10 and 17, Merriman et al. and Major discloses everything claimed as applied above (see claims 2, 9 and 16).  Merriman et al. discloses wherein using the identified upcoming content- modification opportunity as a basis for determining expected values for the plurality of supplemental content further comprises:
using the one or more factors as inputs for an artificial neural network (see paragraph 0031 and fig. 1 (predictive model, 10)); and
receiving as an output from the artificial neural network, the expected values for the plurality of supplemental content (see paragraph 0031 and fig. 1 (predictive model, 10)).

Regarding claims 4, 11 and 18, Merriman et al. and Major discloses everything claimed as applied above (see claims 3, 10 and 17).  Merriman et al. discloses training, by the computing system, the artificial neural network based on actual revenues from content-modification operations performed in the past (see paragraph 0031).

Regarding claims 5, 12 and 19, Merriman et al. and Major discloses everything claimed as applied above (see claims 4, 11 and 18).  Li et al. discloses repeatedly retraining the artificial neural network based on actual revenues from additional content-modification operations performed in the past (see paragraph 0034).

Regarding claims 6, 13 and 20, Merriman et al. and Major discloses everything claimed as applied above (see claims 1, 8 and 15).  Merriman et al. discloses wherein the underlying content segment comprises an underlying advertisement, and wherein the expected revenue 1s based on a cost-per-mille of the underlying advertisement and an opportunity cost associated with performing the content-modification operation using the underlying advertisement (see paragraph 0042).

Regarding claims 7 and 14, Merriman et al. and Major discloses everything claimed as applied above (see claims 1 and 8).  Merriman et al. discloses wherein the expected value is determined by multiplying the probability by the expected revenue (see paragraph 0068).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al.		U.S. Pub. No. 2017/0026678.
Green et al.		U.S. Pub. No. 2013/0198328


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 9, 2022.